DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 10/23/20.  Claims 1, 3, 7, 23, 25-27 were amended; claims 9-21 were cancelled; and claims 4, 8, and 22 were previously withdrawn.  Claims 1-8 and 22-28 are presently pending; claims 1-3, 5-7, 23-28 are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see pages 6-7 of Remarks, filed 10/23/20, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
4.	Applicant’s arguments, see pages 7-8 of Remarks, filed 10/23/20, with respect to the rejections of claims 25-27 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims overcomes the grounds of rejection under 35 U.S.C. 112(b).  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Therefore, the rejections of claims 25-27 under 35 U.S.C. 112(b) are maintained as presented in the following Office Action.  Additionally, new grounds of rejection of claim 7 under 35 U.S.C. 112(b) are made and presented as necessitated by amendment.
the rejections of claims 1-3, 5, 7, 23-24, and 28 under 35 U.S.C. 102(a)(1) in view of US Pat. 4,444,146 to De Witz et al. have been fully considered but they are not persuasive. 
Applicant argues that cited prior art reference De Witz (US Pat. 4,444,146) fails to disclose every feature of newly amended independent claim 1.  In particular, Applicant argues that De Witz makes no disclosure regarding a controller configured to direct an ultrasound probe to focus an ultrasound pulse through an external surface of one or more components of an engine and onto an internal surface to remove deposits from the internal surface.

Examiner respectfully disagrees.  De Witz discloses a system comprising: 
an ultrasound probe (10) capable of entering into an engine and to emit an ultrasound pulse (via transducer assemblies 50, 51) [Fig. 1-2; col. 2, lines 17-28; col. 2, line 44 – col. 3, line 14]; 
a coupling mechanism (at 45) capable of providing an ultrasound coupling medium (i.e. slurry supplied via hose 48) between the ultrasound probe and one or more components of the engine [Fig. 1-2; col. 3, lines 15-26]; and 
a controller (21) capable of driving the ultrasound probe to deliver the ultrasound pulse through the coupling medium to a surface of the one or more components of the engine, wherein the ultrasound probe is capable of delivering the ultrasound pulse to remove deposits from the one or more components of the engine [Fig. 1; col. 3, lines 27-49].  
configured to enter into an engine and to emit an ultrasound pulse”; “a coupling mechanism configured to provide an ultrasound coupling medium between the ultrasound probe and one or more components of the engine”; “a controller configured to drive the ultrasound probe to deliver the ultrasound pulse through the coupling medium to a surface of the one or more components of the engine, wherein the ultrasound probe is configured to deliver the ultrasound pulse to remove deposits from the one or more components of the engine”; and “wherein the surface of the one or more components of the engine is an external surface and the one or more components include an opposite internal surface, and wherein the coupling mechanism is configured to provide the ultrasound coupling medium from the ultrasound probe to the external surface and the controller is configured to direct the ultrasound probe to focus the ultrasound pulse through the external surface of the one or more components of the engine and onto the internal surface to remove the deposits from the internal surface”, these are statements of intended use which do not patentably distinguish over De Witz since it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  As long as the apparatus of De Witz is capable of performing said intended use if so desired (e.g. “to direct the ultrasound probe to focus the ultrasound pulse through the external surface of the one or more components of the engine and onto the internal surface to remove the deposits from the internal surface”, etc.), the prior art apparatus meet the requirements of the claimed feature [See MPEP 2114].  Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by De Witz, and no such structural distinction is apparent.  On this basis, the rejections of claims 1-3, 5, 7, 23-24, and 28 under 35 U.S.C. 102(a)(1) in view of US Pat. 4,444,146 to De Witz et al. are maintained as presented in the following Office Action.

6.	Applicant’s arguments, see pages 9-11 of Remarks, filed 10/23/20, with respect to the rejection of claim 6 under 35 U.S.C. 103 in view of US Pat. 4,444,146 to De Witz et al. and US Pub. 2013/0220004 to Epstein et al. have been fully considered but they are not persuasive. 
Applicant argues that cited prior art references De Witz (US Pat. 4,444,146) and Epstein (US Pub. 2013/0220004) fail to disclose every feature of newly amended independent claim 1.  In particular, Applicant argues that De Witz 

Examiner respectfully disagrees.  The rejection of claim 6 under 35 U.S.C. 103 in view of De Witz and Epstein is maintained on the same grounds as Examiner’s Response to Arguments for claim 1 explained above.  In particular, Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by De Witz, and no such structural distinction is apparent.  On this basis, the rejection of claim 6 under 35 U.S.C. 103 in view of De Witz (US Pat. 4,444,146) and Epstein (US Pub. 2013/0220004) is maintained as presented in the following Office Action.

Drawings
7.	The drawings were received on 10/23/20.  These drawings are acceptable.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform a coupling mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 7 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 7,
	Lines 1-2 recite “wherein the controller is further configured to direct the ultrasound probe to emit investigative or diagnostic pulses into the equipment” which renders the claim indefinite as it is unclear what is defined by said “investigative or diagnostic” pulses.  It is unclear what said pulses are investigating or diagnosing.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 25,
Lines 1-4 recite “wherein the controller is configured to determine a thickness of the one or more components between the internal surface and the external surface and to change a frequency of the ultrasound pulse delivered by the ultrasound probe based on the thickness” which renders the claim indefinite.  The limitation is indefinite because it merely states a function without providing a discernable boundary on what structure performs the function.  It is unclear how such a thickness of the one or more components is sensed or determined, and what structure(s) are required to perform the claimed function.  Independent claim 1 defines an ultrasound probe configured to deliver an ultrasound pulse “to remove deposits from the one or more components” of the engine, however independent claim 1 and dependent claim 25 fail to define that the ultrasound probe can emit pulses into the equipment and detect echoes of the pulses, wherein the controller may determine the thickness based on said received echoes [as described by ¶0033 of the specification].
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claims 1-3, 5, 7, 23-24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 4,444,146 to De Witz et al. (hereafter “De Witz”).
Regarding claim 1,
De Witz discloses a system comprising: 
an ultrasound probe (10) capable of entering into an engine and to emit an ultrasound pulse (via transducer assemblies 50, 51) [Fig. 1-2; col. 2, lines 17-28; col. 2, line 44 – col. 3, line 14]; 
a coupling mechanism (at 45) capable of providing an ultrasound coupling medium (i.e. slurry supplied via hose 48) between the ultrasound probe and one or more components of the engine [Fig. 1-2; col. 3, lines 15-26]; and 
a controller (21) capable of driving the ultrasound probe to deliver the ultrasound pulse through the coupling medium to a surface of the one or more components of the engine, wherein the ultrasound probe is capable of delivering the ultrasound pulse to remove deposits from the one or more components of the engine [Fig. 1; col. 3, lines 27-49].  
Regarding the recitations: “an ultrasound probe configured to enter into an engine and to emit an ultrasound pulse”; “a coupling mechanism configured to provide an ultrasound coupling medium between the ultrasound probe and one or more components of the engine”; “a controller configured to drive the ultrasound probe to deliver the ultrasound pulse through the coupling medium to a surface of the one or more components of the engine, wherein the ultrasound probe is configured to deliver the ultrasound pulse to remove deposits from the one or more components of the engine”; and “wherein the surface of the one or more components of the engine is an external surface and the one or more components include an opposite internal surface, and wherein the coupling mechanism is configured to provide the ultrasound coupling medium from the ultrasound probe to the external surface and the controller is configured to direct the ultrasound probe to focus the ultrasound pulse through the external surface of the one or more components of the engine and onto the internal surface to remove the deposits from the internal surface”, these are statements of intended use which do not patentably distinguish over De Witz since it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  Claims directed to apparatus must be distinguished from prior art in terms of structure rather than function.  In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA).  “[A]pparatus claims cover what a devices is not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the apparatus of De Witz meets all of the structural elements of the claim and is capable of performing said intended use if so desired, it meets the claim.  [See MPEP 2114].
Regarding claim 2,
De Witz discloses the system of claim 1, wherein it is noted that the recitation “wherein the coupling mechanism is configured to provide the ultrasound coupling medium between the ultrasound probe and one or more blades, nozzles, combustor liners, or compressor blades of the engine” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 3,
De Witz discloses the system of claim 1, wherein it is noted that the recitation “wherein the controller is configured to change a frequency of the ultrasound pulse delivered by the ultrasound probe” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 5,
De Witz discloses the system of claim 1, wherein it is noted that the recitation “wherein the ultrasound probe is configured to focus the ultrasound pulse toward the surface of the one or more components of the engine to remove the deposits while preventing removal of a thermal barrier coating on the one or more components of the engine” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performed said intended use if so desired.  [See MPEP 2114].
Regarding claim 7,
De Witz discloses the system of claim 1, wherein it is noted that the recitation “wherein the controller is further configured to direct the ultrasound probe to emit investigative or diagnostic pulses into equipment” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 23,
De Witz discloses the system of claim 1, wherein it is noted that the recitation “wherein the one or more components include an internal cavity that is at least partially bounded by the internal surface, and the internal cavity is at least partially filled with the ultrasound coupling medium or a different fluid” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 24,
De Witz discloses the system of claim 23, wherein it is noted that the recitation “wherein the ultrasound probe is configured to direct the ultrasound pulse toward the internal cavity and create acoustic effects about the internal cavity for removing the deposits from the internal surface” is a statement of intended use which does not patentably distinguish over the cited prior art since the system of De Witz meets all the structural elements of the claim and is capable of performed said intended use if so desired.  [See MPEP 2114].
Regarding claim 28,
De Witz discloses the system of claim 1, wherein the ultrasound probe comprises an inner transducer portion (80, 81) configured to emit a diagnostic pulse and an outer transducer portion (50, 51) configured to emit the ultrasound pulse, and wherein the ultrasound probe is configured to emit a diagnostic pulse from the inner transducer portion at a frequency different from the ultrasound pulse, to locate and measure a thickness of the deposits [Fig. 2; col. 2, line 58 – col. 3, line 14; col. 3, lines 27-49].   
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 4,444,146 to De Witz et al. (hereafter “De Witz”) as applied to claim 1 above, and further in view of US Pub. 2013/0220004 to Epstein et al. (“Epstein”).
Regarding claim 6, 
De Witz discloses the system of claim 1, wherein the ultrasonic probe “may also be provided with television equipment by which the action of the unit may be observed at the control station 21” [col. 3, lines 39-41], but does not explicitly teach an optical sensor as defined by the claim.  However, it is old and well-known in the art to utilize such an optical sensor configured to generate optical data representative of the targeted surface.  For example, Epstein discloses a system for debris detection of engine comprising a debris sensor, wherein “the debris sensor may comprise a particle detector sensor, an optical sensor, an electrical charge sensor, or some combination of sensors [¶0015].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of De Witz to further include an optical sensor, as taught by Epstein (and as is commonly known), in order to predictably .  
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711